Case 4:19-cv-11162-MFL-RSW ECF No. 22 filed 09/30/20         PageID.573    Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ANTHONY JOHNS-GRIGGS,

                Plaintiff,                           Case No. 19-cv-11162
                                                     Hon. Matthew F. Leitman
v.

A123 SYSTEMS, LLC,

          Defendant.
________________________________________________________________/

 ORDER GRANTING IN PART AND TAKING UNDER ADVISEMENT IN
             PART DEFENDANT’S MOTION FOR
             SUMMARY JUDGMENT (ECF No. 16)

      In this action, Plaintiff Anthony Johns-Griggs has brought the following

claims against Defendant A123 Systems, LLC, where Johns-Griggs used to work:

      Racial discrimination in violation of Michigan’s Elliot-Larsen Civil Rights
        Act (Count I);
      Hostile Work Environment in violation of Michigan’s Elliot-Larsen Civil
        Rights Act (Count II);
      Retaliation in violation of Michigan’s Elliot-Larsen Civil Rights Act (Count
        III);
      Disparate treatment on the basis of race in violation of Title VII of the Civil
        Rights Act of 1964 (Count IV);
      Hostile Work Environment in violation of Title VII of the Civil Rights Act
        of 1964 (Count V); and




                                          1
Case 4:19-cv-11162-MFL-RSW ECF No. 22 filed 09/30/20      PageID.574   Page 2 of 3




     Retaliation in violation of Title VII of the Civil Rights Act of 1964 (Count
       VI).

      A123 moved for summary judgment on all of Johns-Griggs’ claims on April

29, 2020. (See Mot. for Summ. J., ECF No. 16.) Johns-Griggs filed his response to

A123’s motion on May 26, 2020. (See Resp. to Mot. for Summ. J., ECF No. 18.) In

that response, Johns-Griggs agreed to waive his hostile work environment claims

under Michigan and federal law. (See id., PageID.350.)       The Court therefore

GRANTS A123’s motion with respect to Counts II and V of Johns-Griggs First

Amended Complaint and DISMISSES those claims WITH PREJUDICE. Johns-

Griggs argued that A123 was not entitled to summary judgment on his other claims.

      The Court held a video hearing on A123’s motion on September 29, 2020.

For the reasons stated on the record, IT IS HEREBY ORDERED as follows:

          A123’s motion is GRANTED with respect to Johns-Griggs’ racial

              discrimination claims (Counts I and IV of the First Amended

              Complaint). Those claims are DISMISSED WITH PREJUDICE;

              and

          A123’s motion is TAKEN UNDER ADVISEMENT with respect to

              Johns-Griggs’ retaliation claims (Counts III and VI of the First

              Amended Complaint).




                                        2
Case 4:19-cv-11162-MFL-RSW ECF No. 22 filed 09/30/20      PageID.575   Page 3 of 3




      The Court will now refer this matter for a settlement conference with the

assigned Magistrate Jude.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE


Dated: September 30, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 30, 2020, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        3
